FILED
                            NOT FOR PUBLICATION                                AUG 07 2013

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


DENGYI CHEN,                                     No. 08-74710

              Petitioner,                        Agency No. A078-230-062

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted August 5, 2013
                              Pasadena, California

Before: TALLMAN, CLIFTON, and CALLAHAN, Circuit Judges.

       Dengyi Chen, a native and citizen of China, petitions for review of a

decision of the Board of Immigration Appeals affirming an immigration judge’s

denial of her applications for asylum, withholding of removal, and relief under the

Convention Against Torture (“CAT”).


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      Substantial evidence supports the Board’s adverse credibility determination

based on material inconsistencies between Chen’s asylum declaration and her

hearing testimony, particularly as to her purported loss of consciousness. The

immigration judge and the Board provided “specific cogent reason[s]” for the

adverse credibility finding, and Chen has failed to demonstrate that “any

reasonable factfinder would necessarily conclude that [she] is eligible for relief

from deportation.” Chebchoub v. INS, 257 F.3d 1038, 1042–43 (9th Cir. 2001).

      Chen claims that counsel at her removal hearing provided ineffective

assistance. Chen has not raised the issue before the Board, see Martinez-Zelaya v.

INS, 841 F.2d 294, 296 (9th Cir. 1988), nor has she complied with the procedural

requirements established by the Board in Matter of Lozada, 19 I. & N. Dec. 637

(BIA 1988). Counsel’s alleged ineffective assistance is not “obvious and

undisputed on the face of the record,” therefore compliance with Matter of

Lozada’s procedural requirements is not excused. See Reyes v. Ashcroft, 358 F.3d

592, 596–97 (9th Cir. 2004). Even if we reach the merits of the argument, Chen

does not explain what additional information her attorney could have elicited that

could be expected to have made a difference, so she has failed to demonstrate that

her representation at the hearing was “so inadequate that it may have affected the

outcome of the proceedings.” Ray v. Gonzales, 439 F.3d 582, 587 (9th Cir. 2006).


                                         -2-
Petition DENIED in part and DISMISSED in part.




                              -3-